861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric SMITH, Petitioner-Appellant,v.Howard N. LYLES, Warden, Respondent-Appellee.
No. 88-6549.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1988.Decided Sept. 22, 1988.

Eric Smith, appellant pro se.
Richard Bruce Rosenblatt, Office of Attorney General of Maryland, for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Eric Smith appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Lyles, CA-86-682-HAR (D.Md. Jan. 28, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.